EXHIBIT 10.7 EXECUTION VERSION CREDIT AGREEMENT dated as of July 31, 2015 among GOLDEN ENTERTAINMENT, INC., the Lenders party hereto, CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent, KEYBANK NATIONAL ASSOCIATION, as Syndication Agent, and CAPITAL ONE, NATIONAL ASSOCIATION, as Documentation Agent CAPITAL ONE, NATIONAL ASSOCIATION, and KEYBANK NATIONAL ASSOCIATION, as Joint Lead Arrangers and as Joint Bookrunners TABLE OF CONTENTS Page ARTICLE I Definitions 1 SECTION 1.01. Defined Terms 1 SECTION 1.02. Classification of Loans and Borrowings 37 SECTION 1.03. Terms Generally 37 SECTION 1.04. Accounting Terms; GAAP; ProForma Calculations 38 SECTION 1.05. Rounding 39 SECTION 1.06. Times of Day 39 SECTION 1.07. Letter of Credit Amounts 39 SECTION 1.08. Status of Obligations 39 ARTICLE II The Credits 39 SECTION 2.01. Commitments 39 SECTION 2.02. Loans and Borrowings 40 SECTION 2.03. Requests for Borrowings 40 SECTION 2.04. Swingline Loans 41 SECTION 2.05. Letters of Credit 42 SECTION 2.06. Funding of Borrowings 46 SECTION 2.07. Interest Elections 47 SECTION 2.08. Termination and Reduction of Commitments 48 SECTION 2.09. Repayment and Amortization of Loans; Evidence of Debt 48 SECTION 2.10. Prepayment of Loans 50 SECTION 2.11. Fees 51 SECTION 2.12. Interest 52 SECTION 2.13. Illegality 52 SECTION 2.14. Alternate Rate of Interest 53 SECTION 2.15. Increased Costs 53 SECTION 2.16. Break Funding Payments 54 SECTION 2.17. Taxes 55 SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of Set-offs 58 SECTION 2.19. Mitigation Obligations; Replacement of Lenders 60 SECTION 2.20. Expansion Option 61 SECTION 2.21. Defaulting Lenders 64 SECTION 2.22. Extension Options 67 ARTICLE III Representations and Warranties 71 SECTION 3.01. Organization; Powers; Subsidiaries 71 SECTION 3.02. Authorization; Enforceability 72 SECTION 3.03. Governmental Approvals; No Conflicts 72 SECTION 3.04. Financial Condition; No Material Adverse Effect 72 SECTION 3.05. Properties 72 SECTION 3.06. Litigation, Environmental and Labor Matters 73 SECTION 3.07. Compliance with Laws and Agreements 73 -i- TABLE OF CONTENTS (Continued) SECTION 3.08. Investment Company Status 73 SECTION 3.09. Taxes 73 SECTION 3.10. ERISA 74 SECTION 3.11. Disclosure 74 SECTION 3.12. Federal Reserve Regulations 74 SECTION 3.13. Liens 74 SECTION 3.14. No Default 74 SECTION 3.15. No Burdensome Restrictions 74 SECTION 3.16. Solvency 75 SECTION 3.17. Insurance 75 SECTION 3.18. Security Interest in Collateral 75 SECTION 3.19. Material Contracts; Route Agreements 75 SECTION 3.20. OFAC 75 SECTION 3.21. Anti-Terrorism Laws 76 SECTION 3.22. Foreign Corrupt Practices Act 76 SECTION 3.23. Broker’s Fees 76 ARTICLE IV Conditions 76 SECTION 4.01. Effective Date 76 SECTION 4.02. Each Credit Event 79 ARTICLE V Affirmative Covenants 80 SECTION 5.01. Financial Statements and Other Information 80 SECTION 5.02. Notices of Material Events 82 SECTION 5.03. Existence; Conduct of Business 82 SECTION 5.04. Payment of Obligations 82 SECTION 5.05. Maintenance of Properties; Insurance 83 SECTION 5.06. Books and Records; Inspection Rights 84 SECTION 5.07. Compliance with Laws and Material Contractual Obligations 84 SECTION 5.08. Use of Proceeds 85 SECTION 5.09. Appraisals 85 SECTION 5.10. [Reserved] 85 SECTION 5.11. Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances 85 SECTION 5.12. Employee Benefit Plans 86 SECTION 5.13. Designation of Subsidiaries 86 SECTION 5.14. Lender Meetings 87 SECTION 5.15. Post-Closing Matters 87 ARTICLE VI Negative Covenants 87 SECTION 6.01. Indebtedness 87 SECTION 6.02. Liens 89 SECTION 6.03. Fundamental Changes; Asset Sales; Fiscal Year 91 SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions 92 SECTION 6.05. Swap Agreements 94 SECTION 6.06. Transactions with Affiliates 94 -ii- TABLE OF CONTENTS (Continued) SECTION 6.07. Restricted Payments 95 SECTION 6.08. Restrictive Agreements 95 SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated Indebtedness Documents 96 SECTION 6.10. Sale and Leaseback Transactions 97 SECTION 6.11. Change in Nature of Business 97 SECTION 6.12. Financial Covenants 97 SECTION 6.13. Amendments to Organizational Documents 97 ARTICLE VII Events of Default 97 ARTICLE VIII The Administrative Agent ARTICLE IX Miscellaneous SECTION 9.01. Notices; Effectiveness; Electronic Communication SECTION 9.02. Waivers; Amendments SECTION 9.03. Expenses; Indemnity; Damage Waiver SECTION 9.04. Successors and Assigns SECTION 9.05. Survival SECTION 9.06. Counterparts; Integration; Effectiveness SECTION 9.07. Severability SECTION 9.08. Right of Setoff SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process SECTION 9.10. WAIVER OF JURY TRIAL SECTION 9.11. Headings SECTION 9.12. Confidentiality SECTION 9.13. USA PATRIOT Act SECTION 9.14. Appointment for Perfection SECTION 9.15. Releases of Subsidiary Guarantors SECTION 9.16. Interest Rate Limitation SECTION 9.17. No Advisory or Fiduciary Responsibility SECTION 9.18. Independent Effect of Covenants SECTION 9.19. Inconsistencies with Other Documents SECTION 9.20. Application of Gaming Laws -iii- SCHEDULES: Schedule 1.01(A) – Disqualified Lenders Schedule 1.01(B) – Unrestricted Subsidiaries Schedule 1.01(C) – Properties Not Subject to Mortgages Schedule2.01 – Commitments Schedule3.01 – Subsidiaries Schedule3.03 – Governmental Approvals Schedule3.19 – Material Contracts Schedule5.15 – Post-Closing Matters Schedule 6.01 – Existing Indebtedness Schedule6.02 – Existing Liens Schedule6.03 – Dispositions Schedule 6.06 – Transactions with Affiliates EXHIBITS: ExhibitA – Form of Assignment and Assumption ExhibitB – Form of Increasing Lender Supplement ExhibitC – Form of Joining Lender Supplement ExhibitD-1 – Form of Borrowing Request ExhibitD-2 – Form of Interest Election Request ExhibitE – Form of Promissory Note ExhibitF – Form of Compliance Certificate Exhibit G – Form of Solvency Certificate Exhibit H – Form of Global Intercompany Note -iv- CREDIT AGREEMENT (this “ Agreement ”) is dated as of July 31, 2015, among GOLDEN ENTERTAINMENT, INC., a Minnesota corporation (formerly known as Lakes Entertainment, Inc., the “ Borrower ”), the LENDERS from time to time party hereto, CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the “ Administrative Agent ”), KEYBANK NATIONAL ASSOCIATION, as Syndication Agent, and CAPITAL ONE, NATIONAL ASSOCIATION, as Documentation Agent. WHEREAS, the Borrower has requested, and the Lenders have agreed to provide, a term loan facility in the initial aggregate amount equal to $120,000,000 and a revolving credit facility in the initial aggregate amount equal to $40,000,000, in each case, on the terms and subject to the conditions set forth in this Agreement; WHEREAS, on the Effective Date, the proceeds of such term loan facility and a portion of the proceeds of such revolving credit facility will be used to refinance the Existing Indebtedness and to pay Transaction Costs and, after the Effective Date, the proceeds of such revolving credit facility will be used for working capital and general corporate purposes of the Borrower and its Subsidiaries; WHEREAS, pursuant to that certain Agreement and Plan of Merger dated as of January 25, 2015 (the “ Merger Agreement ”), by and among the Borrower, LG Acquisition Corporation, a Nevada corporation and a Wholly Owned Subsidiary of the Borrower (the “ Merger Subsidiary ”), Sartini Gaming, Inc., a Nevada corporation (to be renamed as Golden Holdings, Inc.), and The Blake L. Sartini and Delise F. Sartini Family Trust, immediately upon the effectiveness of this Agreement, the Merger Subsidiary will merge with and into the Borrower, with the Borrower being the surviving corporation; WHEREAS, the Borrower and each of the other Loan Parties desire to secure all of the Secured Obligations by granting to the Administrative Agent, for the benefit of the Secured Parties, a security interest in and lien upon substantially all of their respective assets (subject to the limitations set forth in the Loan Documents); and WHEREAS, the Borrower and each of the other Loan Parties desire to guaranty all of the Secured Obligations and to pledge to the Administrative Agent, for the benefit of the Secured Parties, all of the Equity Interests owned by it (other than Equity Interests of any Excluded Subsidiary and subject to the limitations set forth in the Loan Documents). NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I Definitions SECTION 1.01. Defined Terms . As used in this Agreement, the following terms have the meanings specified below: “ Administrative Agent ” has the meaning assigned to such term in the introductory paragraph. “ Administrative Questionnaire ” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “ Affiliate ” means, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “ Agreement ” has the meaning assigned to such term in the introductory paragraph. “ Agent Parties ” has the meaning assigned to such term in Section9.01(c)
